Citation Nr: 9901168	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for chronic low back 
disability.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral pes planus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a February 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) which granted service connection and 
assigned a noncompensable disability rating for bilateral pes 
planus, but denied service connection for a low back 
disability and bilateral hearing loss  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in July 1995.  The Board received his substantive 
appeal in August 1995.  The veteran was informed that his 
case was being certified and transferred to the Board by 
letter from the RO, dated November 9, 1998.

On December 8, 1998, the veterans representative submitted a 
statement from its Senior Medical Consultant, Nikita 
Tregubov, M.D., pertaining to the veterans bilateral hearing 
loss claim.  As this statement was received within the 
applicable delimiting period and the representative waived 
initial consideration of the evidence by the RO, it has been 
accepted by the Board pursuant to the provisions of 38 C.F.R. 
§ 20.1304 (a) and (c) (1998).

The veterans bilateral pes planus and low back disability 
claims are the subject of the REMAND portion of this 
decision, set forth below.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for bilateral hearing loss as the 
disability had its onset during his period of active duty 
service.  Therefore, he believes that he is entitled to the 
benefit sought.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of service connection for bilateral hearing loss 
disability, on the basis of aggravation.


FINDINGS OF FACT

1.  A bilateral sensorineural hearing loss disability was 
present prior to the veterans period of active duty service, 
and was noted on his January 1990 enlistment examination 
report.

2.  The veterans bilateral hearing loss disability is shown 
to have undergone an adverse pathological change during 
service; thereby necessitating a presumption of aggravation.


CONCLUSION OF LAW

The veterans preexisting bilateral hearing loss disability 
was aggravated during his period of active duty service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from December 1990 to 
December 1994.  His DD Form 214 shows that his primary 
military occupation specialty was that of a Tank Mechanic.  
He received no combat-related awards or decorations.

A review of the veterans service medical records (SMRs) 
reveal that he had a normal clinical evaluation of the ears-
general on pre-enlistment examination in January 1990.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
50
LEFT
10
0
0
5
20

The summary of defects and diagnoses portion of the 
examination report noted that the veteran had non-
disqualifying (NDQ) defective hearing; thereby necessitating 
that he be placed on a H-2 profile.

The veteran was thereafter noted to be qualified for duty on 
physical inspection in December 1990.  On audiological 
evaluation at that time, the veteran gave a history of 
significant noise exposure for construction work, skill saws 
and weapons firing.  He also complained of occasional 
tinnitus, left greater than the right.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
40
LEFT
5
5
10
10
30

It was remarked that the veteran had symmetrical normal 
hearing through 3,000 Hertz, with mild to severe to moderate 
high frequency sensorineural hearing loss (HFSNHL).  He had 
normal speech tests (Spondee and W22s List 1A & 2A).  
Tympanae were normal, with no reflexes.  The veteran was 
advised to use hearing protection and undergo annual hearing 
testing.

An April 1993 clinical record shows that on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
55
LEFT
10
0
0
5
50

The veteran also had a normal clinical evaluation of the ear-
general on separation examination in September 1994.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
70
LEFT
15
10
5
10
65

The summary of defects and diagnoses portion of this 
examination report included a finding of HFHL of both ears 
(AU) at 4,000 and 6, 000 Hertz, not considered disabling 
(NCD).

The veteran was discharged from active duty service in 
December 1994.

In conjunction with his present claim, the veteran was 
afforded VA examination in February 1995.  On general medical 
examination of the ears, his canals were noted to be clear 
and his drums were noted to be intact.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
45
LEFT
5
5
5
5
50

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  It was remarked that the veteran had a 
bilateral HFSNHL.

In December 1998, the veterans representative timely 
submitted a statement from its Senior Medical Consultant, Dr. 
Tregubov.  The doctor opined, based on a review of the claims 
file, that the veterans SMRs reflect that his hearing loss 
worsened/increased while he was on active duty and that this 
worsening constitutes aggravation of the hearing loss beyond 
what would be considered the normal progression for the 
condition.

Analysis

The veterans claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A veteran who had wartime service 
or peacetime service, after December 31, 1946, is presumed to 
be in sound condition except for those defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut this presumption.  38 
U.S.C.A. §§ 1111, 1132 (West 1991).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.306(a) (1998).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991; 38 
C.F.R. 
§ 3.306(b) (1998).  The specific finding requiring that an 
increase in disability during peacetime service is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(c) (1998).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000 or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1000, 2000, 3000 or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1998), are not applicable in this case as 
there is no evidence that the veteran ever engaged in combat 
with the enemy.

After a contemporaneous review of the record, it is found 
that the evidence supports the grant of service connection 
for bilateral hearing loss disability, on the basis of 
aggravation.  Initially, it is noted that an opinion 
regarding current health is very probative, particularly if 
supported by clinical data, because the doctor has personal 
knowledge (the examination).  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-72 (1993) and generally Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  In the instant case, Dr. Tregubov has 
indicated that in his professional opinion, the worsening of 
the veterans bilateral hearing loss disability during active 
duty service constitutes aggravation beyond what would be 
considered to be normal progression for that condition.  As 
such, it is argued that the Board is required to find the 
same.  It is noted, however, that this assertion misconceives 
the role of the Board.  The Board has a duty to assess the 
credibility and weight to be given to evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The United Stated 
Court of Veterans Appeals (Court) has stated that while it is 
true that the [Board] is not free to ignore the opinion of 
the treating physician, the [Board] is certainly free to 
discount the credibility of the physicians statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this 
regard, the Court has further stated that the presumption of 
credibility that attaches to the evidence for the 
consideration of well groundedness does not continue in the 
analysis of the ultimate credibility or weight to be accorded 
the evidence.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).  Moreover, greater weight may be placed on one 
physicians opinion than anothers depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Nonetheless, the Courts holdings have only been set forth 
for their instructional value as presumptive service 
connection for bilateral hearing loss disability is 
indicated.  A comparative review of the veterans January 
1990 pre-enlistment and September 1994 separation examination 
reports reveal negative threshold shifts of 20 decibels in 
the right ear and of 45 decibels negative in the left ear, 
both at 4,000 Hertz; thereby necessitating a presumption of 
aggravation.  See 38 C.F.R. § 3.306(a) (1998).  In view of 
this in-service increase in disability and the lack of clear 
and unmistakable (obvious or manifest) evidence to rebut the 
aforementioned regulatory presumption, the Board finds that 
service connection for bilateral hearing loss disability, on 
the basis of aggravation, is warranted.


ORDER

Service connection for bilateral hearing loss disability, on 
the basis of aggravation, is granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veterans symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran contends, in essence, that his bilateral pes 
planus is far more disabling than its current disability 
evaluation suggests.  Moreover, he contends that his chronic 
low back disability had its inception during his period of 
active duty service.  Therefore, he believes that he is 
entitled to the benefits sought.

A review of the veterans service medical records (SMRs) show 
that he was seen with complaints of knee and back pain, after 
he blacked out and hit his head, in December 1990.  He lost 
consciousness for a few seconds and was awakened by his drill 
instructor.  He reported drinking only 1 canteen of water per 
day.  Examination of the veteran revealed a diagnosis of 
transient postural hypotension second to dehydration.  
Clinical records developed in August and September 1994 also 
show treatment on occasion for low back pain following a 
muscle strain injury while changing a tire.  The summary of 
defect and diagnoses portion of the veterans September 1994 
separation examination report included findings of mechanical 
low back pain and chronic bilateral plantar fasciitis.

In conjunction with his claims for service connection, the 
veteran was afforded a VA general medical examination in 
February 1995 which revealed diagnoses of low back 
dysfunction and bilateral pes planus.  Notwithstanding, the 
Board observes that its findings are incomplete as to 
determine whether the veteran is, in fact, entitled to the 
benefits sought on appeal.  Although the veteran was seen 
with flattening of the transverse arches and weakness of the 
longitudinal arches on weight bearing of both feet, and X-
rays revealed findings compatible with mild osteoarthritis, 
the Board notes that the examination report failed to address 
these findings in terms of the applicable rating criteria.  
See Johnson, supra.  In addition, it is also noted that the 
examination report also failed to reconcile the diagnosis of 
low back dysfunction with the essentially normal findings 
indicated on clinical evaluation.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veterans 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the complexity of the medical questions 
involved in this case, it is found that more extensive 
podiatric and orthopedic examinations of the veteran should 
be scheduled.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:



1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his bilateral pes planus and 
chronic low back disability, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2. The RO should then schedule the 
veteran for VA podiatric and orthopedic 
examinations in order to determine the 
current extent of his service-connected 
bilateral pes planus and asserted chronic 
low back pain.  Therefore, the veterans 
claims folder should be made available to 
and independently reviewed by each 
examiner prior to their respective 
examinations.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  Each 
examiner must provide a thorough 
description of any indicated disability.

The podiatric examiner is asked to 
determine whether the veterans bilateral 
pes planus is currently manifested by the 
weight bearing line being over or medial 
to the great toe, whether there is inward 
bowing of the tendo-achillis or whether 
there is pain on manipulation or use of 
the feet.  A copy of the rating criteria 
pertaining to pes planus should be made 
available.

The orthopedic examiner, in turn, is 
asked to specifically indicate whether 
there is any organic pathology of the 
lumbar spine and, if so, whether the 
indicated disability may be clearly 
dissociated from his in-service low back 
muscle strain or his service-connected 
bilateral pes planus.

A legible copy of each examination 
report, with a discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veterans claims of entitlement to an 
increased rating for bilateral pes planus 
and service connection for chronic low 
back disability, with special attention 
being made to the additional evidence 
obtained or submitted.

5.  If either determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
